J-S11034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TERRANCE SAMPSON,                          :
                                               :
                       Appellant               :      No. 3499 EDA 2015

           Appeal from the Judgment of Sentence November 9, 2015
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0008850-2014

BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 17, 2018

        Terrance Sampson (“Sampson”) appeals from the judgment of sentence

imposed following his conviction of simple assault.1 We affirm.

        On May 2, 2014, Officers Joseph Simpson (“Officer Simpson”) and

Christopher Binns (“Officer Binns”) of the Philadelphia Police Department were

on patrol when Sampson, in his vehicle, passed the officers. Officer Simpson

observed Sampson’s vehicle weaving in and out of traffic without a turn signal.

As a result, Officer Simpson activated his vehicle’s emergency lights to

conduct a traffic stop.

        Officer Simpson approached Sampson’s vehicle and asked Sampson to

produce his driver’s license and registration. Officer Simpson returned to his

vehicle and entered Sampson’s information into the Bureau of Motor Vehicles

(“BMV”) database, which revealed that Sampson’s driver’s license was
____________________________________________


1   See 18 Pa.C.S.A. § 2701(a).
J-S11034-18



suspended.    Officer Simpson returned to Sampson’s vehicle and asked

Sampson’s wife, the only other adult in the vehicle, for her driver’s license.

After receiving her driver’s license, Officer Simpson returned to the police

vehicle to run her information through the BMV, while Officer Binns remained

beside Sampson’s vehicle.

      At some point while Officer Simpson was processing the driver’s license,

Sampson took his keys and exited his vehicle, and walked along the side of

the road, away from the vehicle. Shortly thereafter, Sampson began walking

back towards the vehicle at a fast pace. Fearful that Sampson intended to

flee the traffic stop in his vehicle, Officer Binns attempted to prevent Sampson

from re-entering the vehicle. At the same time, Officer Simpson exited the

police vehicle in order to assist Officer Binns.   However, Sampson eluded

Officer Binns, and was able to get into the driver’s seat. Sampson advised the

officers that he did not intend to flee, but at the same time was reaching for

his keys and moving them towards the ignition of his vehicle. Believing that

Sampson intended to start the car, and possibly flee, Officer Simpson reached

into the vehicle and attempted to remove the keys from Sampson’s hand.

Sampson yelled “[g]et the fuck off me, bitch! Fuck y’all, man!” and drove

away. As the vehicle drove away, Officer Simpson, who still had his right arm

in the vehicle, was struck in the arm by the B-pillar of the vehicle, fell onto

and slid across the side of the vehicle, and fell onto the ground.       Officer

Simpson suffered minor bumps and bruises as a result of the incident.




                                     -2-
J-S11034-18



      After a bench trial, Sampson was convicted of simple assault. Sampson

filed a timely Post-Sentence Motion addressing the sufficiency and weight of

the evidence, which was denied.      The trial court sentenced Sampson to a

prison term of 6 to 12 months. Sampson filed a timely Notice of Appeal, but

failed to file a court-ordered Pa.R.A.P. 1925(b) Concise Statement of Matters

Complained of on Appeal. On appeal, this Court held that Sampson’s counsel

was ineffective for failing to file a concise statement, and remanded for

Sampson to file a concise statement nunc pro tunc. See Commonwealth v.

Sampson, 3499 EDA 2015 (Pa. Super. 2017) (judgment order). Thereafter,

Sampson filed a timely Pa.R.A.P. 1925(b) Concise Statement of Matters

Complained of on Appeal.

      On appeal, Sampson raises the following questions for our review:

      I. Whether the evidence was sufficient as a matter of law to
      convict [Sampson] of simple assault.        (18 Pa.C.S.[A.]
      § 2701(a))[?]

      II. Whether the verdict was against the weight of the evidence[?]

Brief for Appellant at 5 (capitalization omitted).

      In his first claim, Sampson alleges that the evidence was insufficient to

support his simple assault conviction. Id. at 11-13. Sampson argues that

the evidence did not establish that he “intentionally, knowingly, or recklessly

injured Officer Simpson.” Id. at 11, 12. Sampson asserts that there was no

evidence demonstrating that he was aware of Officer Simpson’s arm inside

the vehicle. Id. at 12-13.


                                      -3-
J-S11034-18


      We apply the following standard of review when considering a challenge

to the sufficiency of the evidence:

             [W]hether[,] viewing all the evidence admitted at trial in the
      light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact[,] while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, or part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      In order to sustain a conviction under 18 Pa.C.S.A. § 2701(a)(1), the

Commonwealth must prove that the defendant “attempt[ed] to cause or

intentionally, knowingly or recklessly cause[d] bodily injury to another.” 18

Pa.C.S.A. § 2701(a)(1).

             The Commonwealth need not establish that the victim
      actually suffered bodily injury; rather, it is sufficient to support a
      conviction if the Commonwealth establishes an attempt to inflict
      bodily injury. This intent may be shown by circumstances which
      reasonably suggest that a defendant intended to cause injury.

             To show an attempt to inflict bodily injury, it must be shown
      that the actor had a specific intent to cause bodily injury. A person
      acts intentionally with respect to a material element of an offense

                                      -4-
J-S11034-18


      if it is his conscious object to engage in conduct of that nature or
      to cause such a result.

Commonwealth v. Klein, 795 A.2d 424, 428 (Pa. Super. 2002) (citations,

brackets, and quotation marks omitted).

      Here, Officer Simpson testified that as he was reaching into Sampson’s

vehicle, Sampson started the vehicle and drove away, striking Officer Simpson

with the B-pillar of the vehicle and knocking him to the ground. N.T., 7/1/15,

at 20-21. Video evidence of the incident supports Officer Simpson’s claims,

and further shows that Sampson yelled “get the fuck off me, bitch!” and

“[f]uck y’all, man!,” as Sampson drove off, with his driver-side door open,

aware that Officer Simpson still had his arm in the vehicle, striking Officer

Simpson with the vehicle. Exhibit C-5; N.T., 7/1/15, at 64, 67, 69.

      Upon our review of the evidence, viewed in a light most favorable to the

Commonwealth, we can infer that Sampson’s action of driving away from a

stop, while aware that Officer Simpson was partially inside of the vehicle, and

while yelling “get the fuck off me, bitch! Fuck y’all, man!” demonstrated an

attempt to cause Officer Simpson bodily injury. See Klein, 795 A.2d at 428

(stating that evidence was sufficient to support an attempt to cause bodily

injury where appellant struck a volunteer fireman with his vehicle, backed the

vehicle up, and hit the fireman again before leaving the scene).             Thus,

Sampson’s first claim is without merit.

      In his second claim, Sampson argues that the verdict was against the

weight of the evidence. Brief for Appellant at 13. Specifically, he claims that

                                     -5-
J-S11034-18


the Commonwealth “presented scant evidence as to the charge of [s]imple

[a]ssault,” and did not produce any evidence “by which the [t]rial [c]ourt could

reasonably infer that [Sampson] intended to cause bodily injury.” Id. at 14.

              The law pertaining to weight of the evidence claims is well-
      settled. The weight of the evidence is a matter exclusively for the
      finder of fact, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses. A new
      trial is not warranted because of a mere conflict in the testimony
      and must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice.

            On appeal, our purview is extremely limited and is confined
      to whether the trial court abused its discretion in finding that the
      jury verdict did not shock its conscience. Thus, appellate review
      of a weight claim consists of a review of the trial court’s exercise
      of discretion, not a review of the underlying question of whether
      the verdict is against the weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(quotation marks and citations omitted).

      Here, the trial court found the testimony of Officer Simpson credible.

See Trial Court Opinion, 8/8/17, at 8. Because the evidence supports the trial

court’s verdict, we conclude that the trial court did not abuse its discretion in

denying Sampson’s weight of the evidence claim. See Commonwealth v.

Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (stating that “[w]hen the

challenge to the weight of the evidence is predicated on the credibility of trial

testimony, our review of the trial court’s decision is extremely limited.

Generally, unless the evidence is so unreliable and/or contradictory as to make


                                      -6-
J-S11034-18


any verdict based thereon pure conjecture, these types of claims are not

cognizable on appellate review.”).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/18




                                     -7-